SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 1/1/2013 to 03/31/2013 7 1/1/2012 to 03/31/2012 8 Statement of Value Added 9 Consolidated Financial Statements Balance Sheet - Assets 10 Balance Sheet - Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders’ Equity 1/1/2013 to 03/31/2013 15 1/1/2012 to 03/31/2012 16 Statement of Value Added 17 Comments on the Company’s Consolidated Performance 18 Notes to the Financial Statements 29 Reports and Statements Unqualified Independent Auditors’ Review Report 105 PAGE 1 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 03/31/2013 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 PAGE 1 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 3/31/2013 YTD Previous Year 12/31/2012 1 Total assets 46,709,581 46,925,534 1.01 Current assets 8,005,202 8,386,446 1.01.01 Cash and cash equivalents 2,568,908 2,995,757 1.01.03 Trade receivables 2,169,665 2,032,431 1.01.04 Inventories 2,703,999 2,704,302 1.01.08 Other current assets 562,630 653,956 1.02 Non-current assets 38,704,379 38,539,088 1.02.01 Long-term receivables 3,987,156 3,526,732 1.02.01.06 Deferred taxes 2,184,991 1,869,775 1.02.01.09 Other non-current assets 1,802,165 1,656,957 1.02.02 Investments 22,842,004 23,356,506 1.02.03 Property, plant and equipment 11,856,487 11,636,182 1.02.04 Intangible assets 18,732 19,668 PAGE 2 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 3/31/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity 46,709,581 46,925,534 2.01 Current liabilities 7,151,562 5,700,760 2.01.01 Payroll and related taxes 127,325 130,014 2.01.02 Trade payables 1,280,802 1,193,726 2.01.03 Taxes payable 169,594 118,365 2.01.04 Borrowings and financing 3,675,018 2,621,503 2.01.05 Other payables 1,634,552 1,383,179 2.01.06 Provisions 264,271 253,973 2.01.06.01 Provision for tax, social security, labor and civil risks 264,271 253,973 2.02 Non-current liabilities 31,771,779 32,607,877 2.02.01 Borrowings and financing 20,593,354 21,518,489 2.02.02 Other payables 9,012,459 8,927,096 2.02.04 Provisions 2,165,966 2,162,292 2.02.04.01 Provision for tax, social security, labor and civil risks 347,429 344,951 2.02.04.02 Other provisions 1,818,537 1,817,341 2.02.04.02.03 Provisions for environmental liabilities and asset decommissioning 408,400 400,487 2.02.04.02.04 Employee Benefits 565,556 565,556 2.02.04.02.05 Provision for losses on investments 844,581 851,298 2.03 Shareholders’ equity 7,786,240 8,616,897 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 3,130,543 3,690,543 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory reserve 2,794,353 2,794,353 2.03.04.08 Additional dividends and interest on capital proposed 560,000 2.03.05 Retained earnings/accumulated losses 27,326 2.03.08 Other comprehensive income 88,341 386,324 PAGE 3 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2013 to 3/31/2013 YTD Current Year 1/1/2012 to 3/31/2012 3.01 Net revenue from sales and/or services 2,853,215 2,409,456 3.02 Cost of sales and/or services -2,205,276 -1,887,154 3.03 Gross profit 647,939 522,302 3.04 Operating expenses/income -372,878 -25,660 3.04.01 Selling expenses -109,267 -68,204 3.04.02 General and administrative expenses -76,129 -77,351 3.04.04 Other operating income 3,518 27,929 3.04.05 Other operating expenses -78,527 -95,600 3.04.06 Share of profits (losses) of investees -112,473 187,566 3.05 Profit before finance income (costs) and taxes 275,061 496,642 3.06 Finance income (costs) -465,239 -501,229 3.06.01 Finance income 25,033 46,787 3.06.02 Finance costs -490,272 -548,016 3.06.02.01 Net exchange gains (losses) on financial instruments 116,213 176,646 3.06.02.02 Finance costs -606,485 -724,662 3.07 Loss before taxes on income -190,178 -4,587 3.08 Income tax and social contribution 217,504 115,281 3.09 Profit from continuing operations 27,326 110,694 3.11 Profit for the period 27,326 110,694 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.01874 0.07592 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.01874 0.07592 PAGE 4 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 1/1/2013 to 3/31/2013 YTD Current Year 1/1/2012 to 3/31/2012 4.01 Profit for the period 27,326 110,694 4.02 Other comprehensive income -297,983 230,187 4.02.01 Cumulative translation adjustments for the period -43,239 -30,022 4.02.03 Available-for-sale assets, net of taxes -254,744 260,209 4.03 Comprehensive income for the period -270,657 340,881 PAGE 5 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 3/31/2013 YTD Previous Year 01/01/2012 to 12/31/2012 6.01 Net cash generated by (used in) operating activities 64,520 -382,601 6.01.01 Cash generated from operations 597,942 546,209 6.01.01.01 Profit for the period 27,326 110,694 6.01.01.02 Accrued charges on borrowings and financing 562,367 648,814 6.01.01.04 Depreciation/ depletion / amortization 236,615 221,585 6.01.01.05 Share of profits of investees 112,473 -187,566 6.01.01.06 Deferred income tax and social contribution -217,504 -115,281 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 12,909 12,724 6.01.01.08 Inflation adjustment and exchange differences, net -111,209 -176,646 6.01.01.09 Gain on derivative transactions 1,197 3,519 6.01.01.14 Other provisions -26,502 28,366 6.01.02 Changes in assets and liabilities -533,422 -928,810 6.01.02.01 Trade receivables - third parties -82,148 -6,493 6.01.02.02 Receivables from related parties -97,255 -356,833 6.01.02.03 Inventories 79,918 55,276 6.01.02.05 Recoverable taxes 20,113 17,826 6.01.02.06 Judicial deposits 8,296 -2,606 6.01.02.07 Dividends received from subsidiaries 870 15,655 6.01.02.09 Trade payables -107,040 -51,380 6.01.02.10 Payroll and related taxes 23,808 20,676 6.01.02.11 Taxes 5,847 18,766 6.01.02.12 Taxes in installments - REFIS -25,893 -95,480 6.01.02.13 Payables to related parties -1,183 1,067 6.01.02.14 Tax, social security, labor, civil and environmental liabilities 412 370 6.01.02.15 Interest paid -339,791 -526,719 6.01.02.16 Interest received - related parties 2,203 6.01.02.17 Interest on swap paid -1,050 -3,817 6.01.02.18 Other liabilities -20,529 -18,118 6.02 Net cash used in investing activities -440,840 -647,537 6.02.01 Investments/advances for future capital increase -15,942 -258,542 6.02.02 Purchase of property, plant and equipment -279,829 -369,530 6.02.04 Purchase of intangible assets -12 6.02.05 Related parties loans -159,367 -19,465 6.02.06 Receipt of intercompany loans 14,310 6.03 Net cash generated by (used in) financing activities -56,422 59,717 6.03.01 Borrowings and financing raised 350,078 939,181 6.03.03 Amortization of borrowings -87,649 -851,188 6.03.04 Amortization of related parties borrowings -18,909 -28,262 6.03.05 Dividends and interest on capital paid -299,942 -14 6.04 Exchange differences on translating cash and cash equivalents 5,893 79 6.05 Decrease in cash and equivalents -426,849 -970,342 6.05.01 Cash and cash equivalents at the beginning of the period 2,995,757 2,073,244 6.05.02 Cash and cash equivalents at the end of the period 2,568,908 1,102,902 PAGE 6 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 03/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 5.04 Capital transactions with shareholders -560,000 -560,000 5.04.08 Approval of prior year’s proposed dividends -560,000 -560,000 5.05 Total comprehensive income 27,326 -297,983 -270,657 5.05.01 Profit for the year 27,326 27,326 5.05.02 Other comprehensive income -297,983 -297,983 5.05.02.04 Cumulative translation adjustments for the period -43,239 -43,239 5.05.02.06 Available-for-sale financial assets, net of taxes -254,744 -254,744 5.07 Closing balances 4,540,000 30 3,130,543 27,326 88,341 7,786,240 PAGE 7 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 03/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 5.04 Capital transactions with shareholders -118,190 -118,190 5.04.07 Interest on capital -118,190 -118,190 5.05 Total comprehensive income 110,694 230,187 340,881 5.05.01 Profit for the year 110,694 110,694 5.05.02 Other comprehensive income 230,187 230,187 5.05.02.04 Cumulative translation adjustments for the period -30,022 -30,022 5.05.02.09 Available-for-sale assets, net of taxes 260,209 260,209 5.07 Closing balances 1,680,947 30 7,671,620 -7,496 -1,136,589 8,208,512 PAGE 8 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 03/31/2012 YTD Previous year 1/1/2012 to 03/31/2012 7.01 Revenues 3,591,649 3,056,052 7.01.01 Sales of products and services 3,540,704 3,052,345 7.01.02 Other revenues/(expenses) 46,088 7.01.04 Allowance for doubtful debts 4,857 3,707 7.02 Raw materials acquired from third parties -2,402,536 -1,971,952 7.02.01 Costs of sales and services -2,109,794 -1,760,504 7.02.02 Materials, eletric power, outside services and other -292,742 -204,933 7.02.03 Impairment of assets -6,515 7.03 Gross value added 1,189,113 1,084,100 7.04 Retentions -236,615 -221,585 7.04.01 Depreciation, amortization and depletion -236,615 -221,585 7.05 Wealth created 952,498 862,515 7.06 Value added received as transfer -112,630 233,806 7.06.01 Share of profits of subsidiaries -112,473 187,566 7.06.02 Finance income/exchange gains 25,033 46,787 7.06.03 Other -25,190 -547 7.07 Wealth for distribution 839,868 1,096,321 7.08 Wealth distributed 839,868 1,096,321 7.08.01 Personnel 250,808 249,276 7.08.01.01 Salaries and wages 194,351 187,175 7.08.01.02 Benefits 41,909 39,809 7.08.01.03 Severance pay fund (FGTS) 14,548 22,292 7.08.02 Taxes, Fees and Contributions 93,909 187,727 7.08.02.01 Federal 55,623 122,183 7.08.02.02 State 33,178 56,998 7.08.02.03 Municipal 5,108 8,546 7.08.03 Lenders and lessors 467,825 548,624 7.08.03.01 Interest 606,310 773,287 7.08.03.02 Leases 2,941 991 7.08.03.03 Other -141,426 -225,654 7.08.04 Shareholders 27,326 110,694 7.08.04.01 Interest on capital 118,190 7.08.04.03 (Accumulated losses)/Retained earningsfor the year 27,326 -7,496 PAGE 9 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 3/31/2013 YTD Previous Year 12/31/2012 1 Total assets 52,712,029 53,283,269 1.01 Current assets 18,120,456 19,098,586 1.01.01 Cash and cash equivalents 11,332,139 11,891,821 1.01.03 Trade receivables 2,514,625 2,661,417 1.01.04 Inventories 3,386,368 3,393,193 1.01.08 Other current assets 887,324 1,152,155 1.02 Non-current assets 34,591,573 34,184,683 1.02.01 Long-term receivables 4,234,557 3,920,971 1.02.01.02 Investments measured at amortized cost 118,648 116,753 1.02.01.06 Deferred taxes 2,521,107 2,177,079 1.02.01.09 Other non-current assets 1,594,802 1,627,139 1.02.02 Investments 10,588,232 10,839,787 1.02.03 Property, plant and equipment 18,890,009 18,519,064 1.02.04 Intangible assets 878,775 904,861 PAGE 10 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 3/31/2013 YTD Previous Year 12/31/2012 2 Total liabilities and shareholders' equity 52,712,029 53,283,269 2.01 Current liabilities 7,039,603 6,550,899 2.01.01 Payroll and related taxes 191,818 184,963 2.01.02 Trade payables 1,827,730 2,025,461 2.01.03 Taxes payable 332,130 272,766 2.01.04 Borrowings and financing 2,665,999 2,169,122 2.01.05 Other payables 1,697,039 1,582,040 2.01.06 Provisions 324,887 316,547 2.01.06.01 Provision for tax, social security, labor and civil risks 324,887 316,547 2.02 Non-current liabilities 37,501,229 37,724,857 2.02.01 Borrowings and financing 26,784,462 27,135,582 2.02.02 Other payables 9,128,736 9,009,049 2.02.03 Deferred taxes 222,893 238,241 2.02.04 Provisions 1,365,138 1,341,985 2.02.04.01 Provision for tax, social security, labor and civil risks 386,812 371,697 2.02.04.02 Other provisions 978,326 970,288 2.02.04.02.03 Provisions for environmental liabilities and asset decommissioning 412,735 404,697 2.02.04.02.04 Employee Benefits 565,591 565,591 2.03 Shareholders’ equity 8,171,197 9,007,513 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 3,130,543 3,690,543 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory reserve 2,794,353 2,794,353 2.03.04.08 Additional dividends and interest on capital proposed - 560,000 2.03.05 Retained earnings/accumulated losses 27,326 - 2.03.08 Other comprehensive income 88,341 386,324 2.03.09 Non-controlling interests 384,957 390,616 PAGE 11 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2013 to 3/31/2013 YTD Current Year 1/1/2012 to 3/31/2012 3.01 Net revenue from sales and/or services 3,641,983 3,435,484 3.02 Cost of sales and/or services -2,851,577 -2,424,308 3.03 Gross profit 790,406 1,011,176 3.04 Operating expenses/income -388,785 -312,005 3.04.01 Selling expenses -201,250 -132,345 3.04.02 General and administrative expenses -109,586 -106,674 3.04.04 Other operating income 4,256 5,470 3.04.05 Other operating expenses -98,900 -114,248 3.04.06 Share of profits (losses) of investees 16,695 35,792 3.05 Profit before finance income (costs) and taxes 401,621 699,171 3.06 Finance income (costs) -527,283 -638,664 3.06.01 Finance income 37,820 97,365 3.06.02 Finance costs -565,103 -736,029 3.06.02.01 Net exchange gains (losses) on financial instruments -28,685 -65,006 3.06.02.02 Finance costs -536,418 -671,023 3.07 (Loss) profit before taxes on income -125,662 60,507 3.08 Income tax and social contribution 141,978 32,128 3.09 Profit from continuing operations 16,316 92,635 3.11 Consolidated profit for the period 16,316 92,635 3.11.01 Attributed to owners of the Company 27,326 110,694 3.11.02 Attributed to non-controlling interests -11,010 -18,059 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.01874 0.07592 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.01874 0.07592 PAGE 12 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 1/1/2013 to 3/31/2013 YTD Current Year 1/1/2012 to 3/31/2012 4.01 Profit for the period 16,316 92,635 4.02 Other comprehensive income -297,983 230,187 4.02.01 Cumulative translation adjustments for the period -43,239 -30,022 4.02.03 Available-for-sale assets, net of taxes -254,744 260,209 4.03 Comprehensive income for the period -281,667 322,822 4,03.01 Attributed to owners of the Company -270,657 340,881 4,03.02 Attributed to non-controlling interests -11,010 -18,059 PAGE 13 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 3/31/2013 YTD Previous Year 01/01/2012 to 12/31/2012 6.01 Net cash generated by operating activities -215,773 -6,678 6.01.01 Cash generated from operations 476,061 649,917 6.01.01.01 Profit for the period 16,316 92,635 6.01.01.02 Accrued charges on borrowings and financing 479,972 583,291 6.01.01.03 Depreciation/ depletion / amortization 294,273 254,663 6.01.01.04 Share of profits of subsidiaries -16,695 -35,792 6.01.01.05 Deferred income tax and social contribution -219,813 -112,812 6.01.01.06 Provisions for tax, social security, labor, civil and environmental risks 10,845 12,246 6.01.01.07 Inflation adjustment and exchange gains (losses), net -135,767 -204,206 6.01.01.08 Gain on derivative transactions -5,870 21,795 6.01.01.09 Residual value of writen-off long-lived assets 1,832 685 6.01.01.12 Other provisions 50,968 37,412 6.01.02 Changes in assets and liabilities -691,834 -656,595 6.01.02.01 Trade receivables 101,032 -41,133 6.01.02.02 Inventories -114,993 168,859 6.01.02.03 Receivables from related parties 89,316 -204,179 6.01.02.04 Recoverable Taxes -19,924 20,093 6.01.02.05 Judicial deposits 7,624 -4,905 6.01.02.07 Trade payables -224,050 56,541 6.01.02.08 Payroll and related taxes 36,962 21,892 6.01.02.09 Taxes -10,553 90,545 6.01.02.10 Taxes in installments - REFIS -25,921 -95,696 6.01.02.11 Payables to related parties -1,232 2,542 6.01.02.12 Tax, social security, labor, civil and environmental liabilities 13,280 -430 6.01.02.13 Interest paid -511,146 -604,874 6.01.02.14 Interest on swap paid -1,219 -29,356 6.01.02.15 Other liabilities -31,010 -36,494 6.02 Net cash used in investing activities -233,055 -1,261,953 6.02.01 Investments -60,206 6.02.02 Purchase of property, plant and equipment -440,442 -793,903 6.02.03 Cash from acquisition of subsidiaries 14,880 6.02.04 Receipt/payment in derivative transactions 207,417 -121,707 6.02.05 Acquisition of subsidiaries -300,545 6.02.06 Purchase of intangible assets -30 -472 6.03 Net cash used in financing activities -49,453 -71,809 6.03.01 Borrowings and financing raised 349,329 1,601,181 6.03.02 Amortization of borrowings -104,264 -866,039 6.03.03 Amortization of principal - acquisition of subsidiaries -806,937 6.03.04 Dividends and interest on capital paid -299,942 -14 6.03.05 Capital contribution by non-controlling shareholders 5,424 6.04 Exchange differences on translating cash and cash equivalents -61,401 -23,774 6.05 Decrease in cash and equivalents -559,682 -1,364,214 6.05.01 Cash and cash equivalents at the beginning of the period 11,891,821 13,440,690 6.05.02 Cash and cash at the end of the period 11,332,139 12,076,476 PAGE 14 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2013 to 03/31/2013 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.03 Adjusted opening balances 4,540,000 30 3,690,543 386,324 8,616,897 390,616 9,007,513 5.04 Capital transactions with shareholders -560,000 -560,000 -560,000 5.04.08 Approval of prior year’s proposed dividends -560,000 -560,000 -560,000 5.05 Total comprehensive income 27,326 -297,983 -270,657 -11,010 -281,667 5.05.01 Profit for the year 27,326 27,236 -11,010 16,316 5.05.02 Other comprehensive income -297,983 -297,983 -297,983 5.05.02.04 Cumulative translation adjustments for the period -43,239 -43,239 -43,239 5.05.02.06 Available-for-sale financial assets, net of taxes -254,744 -254,744 -254,744 5.06 Internal changes in shareholders' equity 5,351 5,351 5.06.04 Non-controlling interests in subsidiaries 5,351 5,351 5.07 Closing balances 4,540,000 30 3,130,543 27,326 88,341 7,786,240 384,957 8,171,197 PAGE 15 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 03/31/2012 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.03 Adjusted opening balances 1,680,947 30 7,671,620 -1,366,776 7,985,821 431,349 8,417,170 5.04 Capital transactions with shareholders -118,190 -118,190 -118,190 5.04.07 Interest on capital -118,190 -118,190 -118,190 5.05 Total comprehensive income 110,694 230,187 340,881 -18,059 322,822 5.05.01 Profit for the year 110,694 -30,022 110,694 -18,059 92,635 5.05.02 Other comprehensive income 260,209 230,187 230,187 5.05.02.04 Cumulative translation adjustments for the period -30,022 -30,022 5.05.02.09 Available-for-sale financial assets, net of taxes 260,209 260,209 5.06 Internal changes in shareholders' equity 2 2 5.06.04 Non-controlling interests in subsidiaries 2 2 5.07 Closing balances 1,680,947 30 7,671,620 -7,496 -1,136,589 8,208,512 413,292 8,621,804 PAGE 16 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current year 1/1/2013 to 03/31/2012 YTD Previous year 1/1/2012 to 03/31/2012 7.01 Revenues 4,451,468 4,164,086 7.01.01 Sales of products and services 4,401,707 4,155,912 7.01.02 Other revenues/(expenses) 44,918 2,975 7.01.04 Allowance for doubtful debts 4,843 5,199 7.02 Raw materials acquired from third parties -3,011,736 -2,524,210 7.02.01 Costs of sales and services -2,589,917 -2,189,385 7.02.02 Materials, eletric power, outside services and other -421,940 -327,625 7.02.03 Impairment of assets 121 -7,200 7.03 Gross value added 1,439,732 1,639,876 7.04 Retentions -294,273 -254,663 7.04.01 Depreciation, amortization and depletion -294,273 -254,663 7.05 Wealth created 1,145,459 1,385,213 7.06 Value added received as transfer -512,269 -376,728 7.06.01 Share of profits of subsidiaries 16,695 35,792 7.06.02 Finance income/exchange gains 37,820 97,365 7.06.03 Other -566,784 -509,885 7.07 Wealth for distribution 633,190 1,008,485 7.08 Wealth distributed 633,190 1,008,485 7.08.01 Personnel 357,754 332,301 7.08.01.01 Salaries and wages 285,134 261,556 7.08.01.02 Benefits 54,543 46,418 7.08.01.03 Severance pay fund (FGTS) 18,077 24,327 7.08.02 Taxes, Fees and Contributions 256,837 359,735 7.08.02.01 Federal 161,528 248,912 7.08.02.02 State 87,255 100,279 7.08.02.03 Municipal 8,084 10,544 7.08.03 Lenders and lessors 2,283 223,814 7.08.03.01 Interest 528,004 688,887 7.08.03.02 Leases 4,159 2,020 7.08.03.03 Other -529,880 -467,093 7.08.04 Shareholders 16,316 92,635 7.08.04.01 Interest on capital 0 118,190 7.08.04.03 (Accumulated losses)/Retained earningsfor the year 27,326 -7,496 7.08.04.04 Non-controlling interests -11,010 -18,059 PAGE 17 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario The outlook for global economic activity is one of moderate and volatile growth, pushed by the emerging nations. The United States continues to stand out among the mature economies and should record growth similar to that in 2012. In March, the global manufacturing Purchasing Managers Index (PMI) moved up for the third consecutive month, reaching 51.2 points, versus 50.9 in February. According to the figures released in April, the IMF expects global growth of 3.3% in 2013, slightly higher than the 3.2% recorded last year. USA U.S. GDP grew by an annualized 2.5% in 1Q13, versus 0.4% in 4Q12. According to the FED, industrial production recorded annualized growth of 5.0% at the end of the first quarter, the highest figure since 1Q12, accompanied by capacity utilization of 78.5%. The manufacturing PMI recorded 51.3 points in March, moving up for the fourth consecutive month. Thanks to controlled inflation, the FED is able to maintain its policy of stimulating the economy by keeping interest rates down, projecting for 2013 GDP growth between 2.3% and 2.8%. Europe Eurozone GDP is expected to shrink in 2013, not only in the peripheral nations but also in the central ones, despite moderate growth forecasted for certain countries, such as Germany. The European Central Bank expects a decline on GDP between 0.1% and 0.9% for the year as a whole, albeit with a gradual recovery in economic activity in the second half, driven by improved exports, although domestic demand is likely to remain sluggish. The manufacturing industry continued to fall in March with deteriorating business conditions, and the manufacturing PMI recording 46.8 points, the lowest level in three months, remaining below expansion since August 2011. Eurozone unemployment averaged 12.1% in March, in line with February’s figure, equivalent to 19 million people out of work. Greece and Spain recorded the highest rate, around 27%, versus 5.4% in Germany. In the UK, first-quarter GDP edged up by 0.3% over 4Q12, when it dipped by the same amount. Annualized inflation remained at 2.8% in March, the highest figure since May 2012, and the Bank of England expects inflation to reach 3% in 2013, remaining above the target of 2% until the beginning of 2016. Asia In China, positive highlights were manufacturing PMI, which stood at 51.6 points in March, higher than the 50.4 points in February and the fifth consecutive monthly upturn, together with industrial output and retail sales, which climbed in 1Q13 by 9.5% and 10.3% in relation to the same period in 2012. Despite the favorable figures, the growth of the Chinese economy presents signs of a slight slowdown. First-quarter GDP moved up by 7.7% over 1Q12, less than the year-on-year upturn of 7.9% recorded in 4Q12. For 2013, the country’s Central Bank is maintaining its GDP growth target of 7.5%. In Japan, some indicators are pointing to an improvement in economic activity. In January, industrial production inched up by 0.3%, while consumer confidence recorded 44.3 points in February, the highest figure since the beginning of 2007. Fueled by the expansionist policy and the recent depreciation of the yen, the recovery of exports had a positive impact on manufacturing PMI, which reached 50.4 points in March, the first expansion since May 2012. Brazil For 2013, the Central Bank’s FOCUS report expects GDP growth of 3%, pulled by household consumption, low unemployment and the increase in average real earnings. However, growth is not diffused throughout the entire economy, with highlight for the demand in the services sector. PAGE 18 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 First-quarter industrial output grew by 0.8% over the previous three months, while in the last twelve months it recorded a decline of 2.0%. Inflation measured by the IPCA consumer price index recorded 6.59% in the 12 months through March 2013, exceeding the target of 6.50% set by the Monetary Policy Committee (COPOM). This contributed for the COPOM to raise the Selic base rate to 7.50% at its last meeting in April. On the foreign exchange front, the real appreciated by 1.5% against the U.S. dollar in 1Q13, closing March at R$2.01/US$, while foreign reserves totaled US$377 billion. Macroeconomic Projections 2013 2014 IPCA (%) 5.80 5.80 Commercial dollar (final) – R$ 2.01 2.05 SELIC (final - %) 8.25 8.25 GDP (%) 3.00 3.50 Industrial Production (%) 2.53 3.55 Source: FOCUS BACEN Base: May 10, 2013 Adoption of IFRS 10/11 As of January 1, 2013, the Company adopted IFRS 10 – Consolidated Financial Statements, corresponding to CPC 36 (R3) – Demonstrações Financeiras Consolidadas , approved by the CVM in December 2012, and IFRS 11 – Joint Arrangements, corresponding to CPC 19 (R2) - Negócios em Conjunto , approved by the CVM in November 2012. As a result, given that the proportional consolidation method is no longer permitted, the Company has ceased to consolidate its jointly-owned subsidiaries Namisa, MRS Logística and CBSI, and nowaccounts forthemunder the equity method . The main impacts are on net revenue, cost of goods sold, gross profit, financial result, equity result and net income. For comparability purposes, the consolidated financial statements for the quarters ended March 31, 2012 and December 31, 2012 were reclassified to reflect this alteration. Net Revenue CSN recorded consolidated net revenue of R$3,642 million in 1Q13, 18% down on the R$4,444 million recorded in 4Q12, mainly due to lower iron ore sales. Cost of Goods Sold (COGS) In 1Q13, consolidated COGS came to R$2,852 million, 14% less than the R$3,315 million posted in the previous quarter, also mainly due to lower iron ore sales. Selling, General, Administrative and Other Operating Expenses SG&A expenses totaled R$311 million in the first quarter, 21% down on the R$395 million recorded in 4Q12, essentially due to lower iron ore freight costs . In 1Q13, the “Other Operating Expenses” totaled R$95 million , 34% down on the other expenses of R$145 million posted in 4Q12, chiefly due to the reduction in corporate expenses. EBITDA The Company uses Adjusted EBITDA to measure the performance of its various segments and their operating cash flow generation capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, equity income and other operating revenue (expenses). However, although it is used to measure segment results, EBITDA is not a measure recognized by Brazilian accounting practices or International Financial Reporting Standards (IFRS), has no standard definition and therefore should not be compared to similar indicators adopted by other companies. PAGE 19 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Adjusted EBITDA considers the Company’s proportional interest in Namisa, MRS Logística and CBSI and is on a comparable basis with the amounts published in 2012. Adjusted EBITDA totaled R$902 million in 1Q13, 26% down on 4Q12, chiefly due to the contribution from the mining, steel, logistics and energy segments. The adjusted consolidated EBITDA margin stood at 25% in 1Q13, 2 p.p. less than in 4Q12. Financial Result and Net Debt The 1Q13 net financial result was negative by R$527 million, chiefly due to the following factors : § Interest on loans and financing totaling R$480 million; § Expenses of R$6 million with the monetary restatement of tax payment installments ; § Monetary and foreign exchange variations of R$31 million, including the result of derivative operations ; § Other financial expenses totaling R$48 million. These negative effects were partially offset by consolidated financial revenue of R$38 million. Equity Result The effect of equity result on the Company’s consolidated income statement totaled R$17 million in 1Q13, due to the adoption of IFRS 10 (CPC 36) and IFRS 11 (CPC 19). PAGE20 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Net Income CSN posted consolidated net income of R$16 million in 1Q13 due to the operating results described above. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. CSN invested R$509 million in 1Q13, R$280 million of which in the parent company, mostly in the following projects: ü Expansion of the Casa de Pedra mine and Itaguaí Port: R$54 million; ü Construction of the long steel plant: R$101 million. The remaining R$229 million went to subsidiaries and joint subsidiaries, as follows: ü Transnordestina Logística: R$82 million; ü MRS: R$61 million; ü Namisa: R$2 million. Working Capital Working capital closed 1Q13 at R$1,666 million, R$17 million up on the R$1,649 million recorded at the end of 2012, chiefly due to increased inventories, partially offset by the reduction in accounts receivable. The average inventory turnover period increased by four days, while the average supplier payment and receivables period fell by three days and two days, respectively. In the last 12 months, working capital fell by R$783 million, basically due to the increase in the suppliers line, thanks to improved payment management and the reduction in accounts receivable. WORKING CAPITAL (R$ MM) 1Q13 4Q12 1Q12 Change 1Q13 x 4Q12 Change 1Q13 x 1Q12 Assets 60 Accounts Receivable Inventory (*) 85 Advances to Taxes 12 6 2 6 10 Liabilities 43 Suppliers Salaries and Social Contribution 7 27 Taxes Payable 59 2 Advances from Clients 30 41 24 7 Working Capital 17 TURNOVER RATIO Average Periods 1Q13 4Q12 1Q12 Change 1Q13 x 4Q12 Change 1Q13 x 1Q12 Receivables 30 32 35 Supplier Payment 59 62 43 16 Inventory Turnover 82 78 94 4 Cash Conversion Cycle 53 48 86 5 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". PAGE21 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments . Results by segment reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI and are on a comparable basis with the amounts published in 2012. Net Revenue by Segment (R$ million) Adjusted EBITDA by Segment (R$ million) PAGE22 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 R$ million 1Q13 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 39 47 98 Domestic Market 2,313 87 39 225 47 98 (218) 2,592 Foreign Market 634 659 - (243) 1,050 Cost of Goods Sold (2,456) (454) (21) (171) (41) (67) 358 (2,852) Gross Profit 19 55 6 30 Selling, General and Administrative Expenses (158) (17) (6) (22) (5) (14) (89) (311) Depreciation 194 51 2 31 4 7 (2) 287 Proportional EBITDA of Jointly Controlled Companies 135 135 Adjusted EBITDA 15 63 5 24 Adjusted EBITDA Margin 18% 44% 38% 28% 11% 24% 25% R$ million 4Q12 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Corporate/ Eliminations Consolidated Net Revenue 42 61 98 Domestic Market 2,237 241 42 271 61 98 (95) 2,856 Foreign Market 597 1,060 - (70) 1,587 Cost of Goods Sold (2,305) (769) (21) (188) (47) (67) 83 (3,315) Gross Profit 21 83 13 32 Selling, General and Administrative Expenses (149) (9) (5) (24) (5) (16) (186) (395) Depreciation 184 49 2 36 4 7 21 302 Proportional EBITDA of Jointly Controlled Companies 186 186 Adjusted EBITDA 18 94 12 23 Adjusted EBITDA Margin 20% 44% 42% 35% 20% 23% 27% Steel Scenario According to the World Steel Association (WSA) global crude steel production totaled 389 million tonnes in 1Q13, 6% higher than in 4Q12, with China being responsible for 192 million tonnes, 10% up in the same period and a new record. Existing global capacity use increased from 73% in December 2012 to 79% in March 2013. In this scenario, the WSA expects global apparent steel consumption of 1.45 billion tonnes in 2013, 2.9% more than the year before, with China accounting for 669 million tonnes, 3.5% more than in 2012 and 46% of the total. According to the Brazilian Steel Institute (IABr), domestic crude steel production came to 8.3 million tonnes in 1Q13, 4% down year-on-year, while rolled flat output totaled 3.6 million tonnes, up by 1%. Apparent domestic flat steel consumption amounted to 3.2 million tonnes in the first quarter, 4% down on 1Q12. Domestic sales of 2.9 million tonnes moved up by 2%, while imports of 0.4 million tonnes fell by 36%. On the other hand, exports climbed by 73% to 0.5 million tonnes. The IABr expects domestic sales growth of 7.7% in 2013, fueled by various government measures, and apparent steel consumption of 26.4 million tonnes, 4.3% more than in 2012. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 828,000 units in 1Q13, 12% up on 1Q12, with sales of 830,000 units, up by 1.5%. In April, the government opted to extend the IPI tax reduction on vehicle sales until the end of 2013, aiming at encouraging consumption. FENABRAVE (the Vehicle Distributors’ Association) expects car and light commercial vehicle sales to increase by 3.0% in 2013, while ANFAVEA estimates growth of between 3.5% and 4.5%. Construction According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials increased by 1.7% year-on-year in 1Q13. PAGE23 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 ABRAMAT estimates annual sales growth of 4.5% in 2013, sustained by the policy of encouraging household consumption, the maintenance of employment and earnings levels and increasing investments in infrastructure. Home Appliances Sales of white goods between December 2012 and February 2013 increased by an average of 22.6% over the same period the year before, benefiting from the reduction in the IPI tax, which the government is expected to extend until June 2013 in order to maintain sector activity. Eletros ( the Home Appliance and Consumer Electronics Manufacturers’ Association) expects home appliance sales to move up by 9% in 2013. Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 1.0 million tonnes in the first quarter, 5% down on 4Q12 and 3% less than in 1Q12. Purchases by the associated network reached 1.1 million tonnes in 1Q13, flat over 4Q12 and 1Q12. Inventories closed March at around 1.0 million tonnes, 3% higher than in February, with a turnover of 2.8 months. INDA expects flat steel sales by distributors to grow by between 5% and 6% in 2013. Sales Volume CSN sold 1.6 million tonnes of steel in 1Q13, 3% more than in 4Q12 and a new first-quarter record. Of this total, 77% was sold on the domestic market, 21% by overseas subsidiaries and 2% went to direct exports. Domestic Sales Volume Domestic sales totaled 1.2 million tonnes, 2% up on the 4Q12 figure. Foreign Sales Volume Foreign sales totaled 362,000 tonnes of steel products in 1Q13, 6% up on the previous quarter. Of this total, the overseas subsidiaries sold 327,000 tonnes, 189,000 of which by SWT. Direct exports came to 35,000 tonnes. Prices Net revenue per tonne averaged R$1,867 in 1Q13, 1% higher than the 4Q12 average of R$1,849. Net Revenue Net revenue from steel operations totaled R$2,947 million, 4% up on 4Q12, chiefly due to higher sales volume. Cost of Goods Sold (COGS) Steel segment COGS stood at R$2.456 million in 1Q13, 7% more than the previous quarter, due to higher sales volume and the use of slabs acquired from third parties. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$528 million in 1Q13, 6% down on 4Q12, basically due to the factors mentioned above, accompanied by an adjusted EBITDA margin of 18%. Production The Presidente Vargas Steelworks (UPV) produced 1.0 million tonnes of crude steel in 1Q13. In the same period, slab purchases from third parties came to 118,000 tonnes and rolled steel output totaled 1.1 million tonnes. PAGE24 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Production (in thousand t) 1Q13 4Q12 1Q12 Change 1Q13 x 4Q12 1Q13 x 1Q12 Crude Steel (P. Vargas Mill) 1,047 1,143 1,200 -8% -13% Purchased Slabs from Third Parties 118 137 0 -14% Total Crude Steel -9% -3% Total Rolled Products -13% -2% Production Costs (Parent Company) In 1Q13, the Presidente Vargas Steelworks’ total production costs came to R$1,671 million, R$47 million less than in 4Q12, with the following variations: Raw Materials: reduction of R$21 million, due to the decline in steel production, which reduced raw material consumption; Labor: reduction of R$11 million; · Other Production Costs: decline of R$9 million; Depreciation: reduction of R$6 million. Mining Scenario In 1Q13, the seaborne iron ore market was marked by record steel output in China. Strong iron ore demand by the Chinese steel plants at the beginning of the year, together with reduced seaborne supply helped push up prices. In the first quarter the Platts Fe62% CFR China index averaged US$148.40/dmt, 21% up on the previous three months. The iron-ore quality premium hovered between US$2.30 and US$2.70/dmt per 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$17.81/wmt. In 1Q13, Brazilian exports accounted for 27.5% of the seaborne market, totaling 68 million tonnes, 30.3% less than in the previous three months. PAGE25 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SIDERURGICA NACIONAL Version: 1 Iron Ore Sales In 1Q13, sales of finished iron ore products totaled 4.1 million tonnes, 35% less than in the previous quarter, all of which was sold abroad. Of this total, 2.2 million tonnes were sold by Namisa
